Citation Nr: 9900079	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
spondylolisthesis at L5- S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from August 1977 to January 
1983.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an April 1996 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined an increased 
(compensable) disability rating for spondylolisthesis at L5- 
S1.


REMAND

In support of his claim, the appellant has submitted reports 
of several private physicians who have opined that he is 
unable to work on a full- time basis due to back pain.  On 
the other hand, VA examinations have revealed little in the 
way of functional impairment due to back pain.

By statements of record, the appellant has voiced his 
objection to the VA examination reports on the basis of the 
examiners alleged bias.  The Board is unable to detect any 
evidence of such bias, but does note that the recent 
examination was incomplete because the examiner failed to 
answer specific questions as to the effects of back pain on 
the appellants ability to function.  Accordingly, the Board 
is of the opinion that the appellant should be afforded a VA 
examination, performed by a orthopedic specialist who has not 
previously examined him, which contains findings relative to 
functional loss of use of the back due to pain.  See DeLuca 
v. Brown, 8 Vet.App. 202 (1995).

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain current records of treatment, both private 
and VA, of the appellants back disability.

2.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
examination to be conducted by an orthopedic 
specialist who has not previously examined him.  A 
detailed history should be obtained from him and 
the record carefully reviewed.  Examination of the 
back should include range of motion studies.  The 
examiner is also requested to specifically address 
the extent of impaired function and functional 
loss within the analytical framework set forth in 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  That is, 
the examiner should express opinion as to whether 
back pain, including pain on use and pain during 
flare-ups, limits the appellants functional 
ability.  Any such additional disability should be 
expressed in terms of the degree of additional 
range-of-motion loss due to pain, weakened 
movement, excess fatigability, or incoordination.   
Finally, the examiner is requested to express 
opinion as to whether the service connected back 
disability is mild, moderate, severe or 
pronounced.  The reasoning which forms the basis 
of the opinion should be set forth.  The claims 
folder and a copy of this remand should be made 
available to the examiner.

3.  If the appellant fails to report for the VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

4.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

5.  Following the completion of the above, the RO 
should readjudicate the claim, considering all 
relevant schedular criteria.  Consideration of 
extraschedular evaluations for the service-
connected back disability under 38 C.F.R. §§ 4.40 
and 4.45 is requested and, therefore, must be 
addressed on readjudication.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
